Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 10, 11, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US. Pub. No. 2015/0079534 A1) in view of Scharlack et al. (US. Pub. No. 2003/0219148 A1).

a dental tray shaped to at least partially surround a plurality of teeth of a dental arch ([see in Fig. 1]-in Fig. 1 illustrates a dental tray); a first array of fixed focus cameras attached to the dental tray([see in Fig. 1 and para 0020]-plurality of imaging devices item 121 in figure 1), wherein each fixed focus camera of the first array of fixed focus cameras has a fixed position and orientation relative to one or more other fixed focus camera of the first array of fixed focus cameras, the first array of fixed focus cameras configured to generate a plurality of images of the plurality of teeth of the dental arch([see in Fig. 1 and para 0018 ; 0020]- in FIG. 1, in the construction of the intraoral teeth image taking apparatus 100 according to the first embodiment of the present invention schematically shown, there is provided an image taking tray part 101 that has a plurality of image taking devices (cameras) 121 capable of simultaneously taking images of a row of teeth in an oral cavity from a plurality of directions and a plurality of projection devices 151 capable of projecting a plurality of radiation patterns; [see also in Fig. 2a-2b]- showing the structure of the image taking tray part 101 in the intraoral teeth image taking apparatus 100 shown in FIG. 1.  As shown in FIG. 2(a), the image taking devices 121 and the projection devices 151 are alternately disposed on inner bottom portions of the image taking tray part 101.  FIG. 2(b) is an enlarged view of a portion B of FIG. 2(a).  Each image taking device 121 is constituted by an image pickup element 122 and a lens 123).
 However, Tsuji  does not explicitly disclose a processing device to: receive the plurality of images; stitch the plurality of images together based on calibration data specifying predetermined image stitching parameters for combining the plurality of 
In an analogous art, Scharlack teaches a processing device to: receive the plurality of images([abstract]-receiving multiple images); stitch the plurality of images together based on calibration data specifying predetermined image stitching parameters for combining the plurality of images([para 0007;0009 and 0020]- a photogrammetry-based method for capturing the dimensional and orientation data required for the manufacture of dental prosthetic parts used in implant dentistry.  In order to obtain the at-least-two views required by the triangulation engine of the photogrammetry software, the method of van Nifteric et al employs either a plurality of cameras having precisely-known relative positions), wherein the predetermined image stitching parameters are based on predetermined fixed relative positions and orientations of fixed focus cameras from the first array of fixed focus cameras([abstract, 0007;0009]- Image processing software is employed to locate and orient said recognition objects as reference data for stitching multiple images and thereby reconstructing the scanned field of view); and generate a three-dimensional model of the plurality of teeth based on the stitched plurality of images([abstract, 0007;0009]- Image processing software is employed to locate and orient said recognition objects as reference data for stitching multiple images and thereby reconstructing the scanned field of view. Recognition objects placed in areas of low feature definition enhance the accuracy of three-dimensional modeling of such areas). 
Regarding claim 2, Scharlack teaches a controller for the dental tray, the controller to activate the first array of fixed focus cameras to cause the first array of fixed focus cameras to generate the plurality of images ([para 0007;0009 and 0020]- a photogrammetry-based method for capturing the dimensional and orientation data required for the manufacture of dental prosthetic parts used in implant dentistry.  In order to obtain the at-least-two views required by the triangulation engine of the photogrammetry software, the method of van Nifteric et al employs either a plurality of cameras having precisely-known relative positions).
Regarding claim 6, Scharlack teaches wherein a first field of view of a first fixed focus camera of the array of fixed focus cameras overlaps with a second field of view of a second fixed focus camera of the array of fixed focus cameras by a predetermined amount([para 0016]- system for creating virtual three-dimensional models of a scanned field of view, using three-dimensional recognition objects as reference points in the "stitching" of overlapping captured images).
Regarding claim 7, Scharlack teaches further comprising a second array of fixed focus cameras attached to the dental tray, wherein the first array of fixed focus cameras  system for creating three-dimensional models of implant-bearing dental arches, and other anatomical fields of view, employs three-dimensional scanning means to capture images of an anatomical field of view wherein there have been positioned (and preferably affixed to an anatomical feature) one or more three-dimensional recognition objects having a known geometry, such as a pyramid or a linked grouping of spheres).
Regarding claim 10, Scharlack teaches wherein a first fixed focus camera of a first array affixed focus cameras is configured to capture a color image([abstract]- method and system for creating three-dimensional models of implant-bearing dental arches, and other anatomical fields of view, employs three-dimensional scanning means to capture images of an anatomical field of view).
Regarding claim 11, Tsuji teaches wherein the dental tray comprises an autoclavable translucent material ([see in fig. 1]- FIG. 1 is a view of the intraoral teeth image taking apparatus 100 according to the present embodiment as seen from the front side (the upper side as viewed in FIG. 2) of the image taking tray part 101 having the shape of a dental impression tray).
Regarding claim 13, Tsuji teaches a plurality of light emitting devices to illuminate the plurality of teeth([see in Fig. 1]- in FIG. 1 is a view of the intraoral teeth image taking apparatus 100 according to the present embodiment as seen from the front side (the upper side as viewed in FIG. 2) of the image taking tray part 101 having the shape of a dental impression tray.  As shown in FIG. 1, the plurality of image taking devices 121 
Regarding claim 14, Tsuji teaches wherein the plurality of light emitting devices are configured to emit one or more wavelength of light having one or more illumination pattern onto the plurality of teeth([see in Fig. 1]- in FIG. 1 is a view of the intraoral teeth image taking apparatus 100 according to the present embodiment as seen from the front side (the upper side as viewed in FIG. 2) of the image taking tray part 101 having the shape of a dental impression tray.  As shown in FIG. 1, the plurality of image taking devices 121 and the plurality of projection devices 151 are disposed so as to be capable of taking images of an image taking object at least from two directions.  The projection devices 151 apply patterns of light for detecting corresponding points of a plurality of images).
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 17 have been met in claim 1.
Regarding claim 18, Scharlack teaches wherein a first field of view of a first fixed focus camera of the array of fixed focus cameras overlaps with a second field of view of a second fixed focus camera of the array of fixed focus cameras by a predetermined amount([para 0007;0009 and 0020]- a photogrammetry-based method for capturing the dimensional and orientation data required for the manufacture of dental prosthetic parts used in implant dentistry.  In order to obtain the at-least-two views required by the triangulation engine of the photogrammetry software, the method of van Nifteric et al employs either a plurality of cameras having precisely-known relative positions).



	
Claims 3-4, 16 and 20 are  rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Scharlack as applied to claim 1 and further in view of McGrail  et al. (US. Pub. No. 2011/0130627 A1).

Regarding claim 3, the combination of Tsuji and Scharlack don’t exclusively disclose one or more heating elements; wherein the controller is further to activate the one or more heating elements to cause the one or more heating elements to heat the dental tray to a temperature that mitigates fogging of the first array of fixed focus cameras.
In an analogous art, McGrail  teaches one or more heating elements(para 0079]- heating element for generating heat); wherein the controller is further to activate the one or more heating elements to cause the one or more heating elements to heat the dental tray to a temperature that mitigates fogging of the first array of fixed focus cameras([para 0079]- defogging is achieved by coupling a heating element to the distal lens or to the cover plate.  In one variation thereof, the heating element is coupled to the power leads of an illumination device, which in one embodiment is a white light emitting diode (LED), which is driven above its nominal illumination power level to generate heat with the excess power.  In another variation, an LED conducting 150 milliamps coupled to a thermal element heats the distal lens to 45 degrees Celsius in about one minute.  
Regarding claim 4, McGrail  teaches wherein the one or more heating elements comprise one or more optical heating elements that are to optically heat the dental tray([para 0079]- heating element for generating heat); wherein the controller is further to activate the one or more heating elements to cause the one or more heating elements to heat the dental tray to a temperature that mitigates fogging of the first array of fixed focus cameras([para 0079]- defogging is achieved by coupling a heating element to the distal lens or to the cover plate.  In one variation thereof, the heating element is coupled to the power leads of an illumination device, which in one embodiment is a white light emitting diode (LED), which is driven above its nominal illumination power level to generate heat with the excess power.  In another variation, an LED conducting 150 milliamps coupled to a thermal element heats the distal lens to 45 degrees Celsius in about one minute.  Advantageously, powering the illumination 
Regarding claim 16, McGrail  teaches wherein two or more fixed focus cameras of the first array of fixed focus cameras are activated sequentially, and wherein sequential activation of the two or more fixed focus cameras reduces heat generation for the dental tray([para 0079]- defogging is achieved by coupling a heating element to the distal lens or to the cover plate.  In one variation thereof, the heating element is coupled to the power leads of an illumination device, which in one embodiment is a white light emitting diode (LED), which is driven above its nominal illumination power level to generate heat with the excess power.  In another variation, an LED conducting 150 milliamps coupled to a thermal element heats the distal lens to 45 degrees Celsius in about one minute.  Advantageously, powering the illumination device and the heating element from the same power conductors reduces costs by eliminating additional connectors).
Regarding claim 20, McGrail  teaches sequentially activating two or more fixed focus cameras of the array of fixed focus cameras to reduce heat generation for the dental tray([para 0079]- defogging is achieved by coupling a heating element to the distal lens or to the cover plate.  In one variation thereof, the heating element is coupled to the power leads of an illumination device, which in one embodiment is a white light emitting diode (LED), which is driven above its nominal illumination power level to generate heat with the excess power.  In another variation, an LED conducting 150 milliamps coupled to a thermal element heats the distal lens to 45 degrees Celsius in about one minute.  Advantageously, powering the illumination device and the heating .


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Scharlack as applied to claim 1 and further in view of Knutson (US. Pub. No. 2006/0141416 A1).

Regarding claim 8, the combination of Tsuji and Scharlack don’t exclusively disclose wherein the dental tray comprises one or more channels through the dental tray between an internal surface of the dental tray and an external vacuum port, and wherein a vacuum is to couple to the external vacuum port to remove air from the one or more channels and adhere an optically clear disposable contamination control film to the internal surface of the dental tray.
In an analogous art, Knutson teaches wherein the dental tray comprises one or more channels through the dental tray between an internal surface of the dental tray and an external vacuum port, and wherein a vacuum is to couple to the external vacuum port to remove air from the one or more channels and adhere an optically clear disposable contamination control film to the internal surface of the dental tray([para 0010; 0026, 0037]- a negative pressure vacuum is caused in a vacuum tube, said tube connected to at least a portion of the perimeter of said moldable sheet, said tube having a permeable portion, such that undesirable air and fluids may be removed from between said tray material and the teeth and gingiva, and such that said moldable sheet is drawn 
Regarding claim 9, Knutson teaches wherein the one or more channels are to apply the vacuum at a plurality of locations on the internal surface of the dental tray, the vacuum having sufficient suction to secure the optically clear disposable contamination control film to the internal surface of the dental tray without tearing the optically clear disposable contamination control film, wherein the optically clear disposable contamination control film does not impact imaging quality or geometry of the images captured by the first array of fixed focus cameras([para 0010; 0026, 0037]- a third process for forming dental trays comprising the steps of: providing a tray material wherein at least a portion of said tray material comprises a moldable sheet, said moldable sheet having a vacuum tube connected to at least a portion of the perimeter thereof, wherein at least a portion of said vacuum tube is permeable, seating said tray material over a person's teeth, causing a negative pressure vacuum in said tube such that undesirable air and fluids may be removed from between said tray material and the teeth and gingiva, and such that said moldable sheet is drawn toward the teeth and becomes molded to fit the shapes of the teeth, causing said moldable sheet to be .


Claim 12 is   rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Scharlack as applied to claim 1 and further in view of  Hochman et al. (US. Pub. No. 2007/0015112  A1).

Regarding claim 12, the combination of Tsuji and Scharlack don’t exclusively disclose a thermal sensor to sense a temperature of an environment of the dental tray; and a controller to control the temperature of the environment of the dental tray based on the sensed temperature to defog the dental tray.
In an analogous art, Hochman teaches a thermal sensor to sense a temperature of an environment of the dental tray([para 0156]- Thermal sensor 968 can be disposed within dental tray 900 or external to dental tray 900.); and a controller to control the temperature of the environment of the dental tray based on the sensed temperature to defog the dental tray([para 0156]- electronic circuit board 958 is connected to a thermal sensor 968 that is disposed adjacent dental receiving area 804.  Thermal sensor 968 detects temperature data adjacent dental receiving area 804 including the composition disposed in cavities 826, 828, and sends the temperature data to electronic circuit board 968 and thermostat 962 to monitor and control the temperature of the heat being emitted from heating element 952.  Thermal sensor 968 provides continuous feedback to electronic circuit board 958 and thermostat 962 to monitor and control temperature to .

Claim 15 iand 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji in view of Scharlack as applied to claim 1 and further in view of  Hart et al. (US. Pub. No. 20130027516 A1).

Regarding claim 15, the combination of Tsuji and Scharlack don’t exclusively disclose wherein the processing device is to quantify an amount of blur for points on an image generated by a fixed focus camera of the first array of fixed focus cameras to determine depth values for the points.
In an analogous art, Hart teaches wherein the processing device is to quantify an amount of blur for points on an image generated by a fixed focus camera of the first 
Regarding Claim 19, Hart teaches for each image of the plurality of images, quantifying an amount of blur for points on the image; and determine depth values for the points based on the amount of blur([para 0206]- the visible-light camera may also be used to obtain data for depth or distance measurements used in a three-dimensional reconstruction.  In general, any optical sensor capable of obtaining wavelength measurements consistent with the systems and methods herein may be usefully employed).





Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, a first thermal sensor to detect a first temperature of the dental tray; and a second thermal sensor to detect a second temperature of an oral cavity; wherein the controller is further to: determine that the first temperature of the dental tray is lower than the second temperature of the oral cavity; and adjust the first temperature of the dental tray to cause the first temperature of the dental tray to increase towards the second temperature of the oral cavity using the one or more heating elements. 

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Feine et al., US 2010/0036535 A1, discloses automatic control of hand-held 
dental instruments based on tip identification and controlling corresponding operating characteristics such as power control and fluid flow rate in response to particular conditions.

3.	Wolff et al., US  2011/0076636 A1, discloses a method for dental whitening.



					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MD N HAQUE/               Primary Examiner, Art Unit 2487